     Case: 1:15-cv-00071-WAL-GWC Document #: 264 Filed: 09/13/21 Page 1 of 2




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

ATLANTIC BASIN REFINING, INC.,            )
                                          )
                  Plaintiff,              )
            v.                            )                Civil Action No. 2015-0071
                                          )
ARCLIGHT CAPITAL PARTNERS, LLC,           )
and JP ENERGY PARTNERS, LP,               )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Andrew C. Simpson, Esq.,
Emily A. Shoup, Esq.,
St. Croix, U.S.V.I.
Joseph P. Klock, Jr., Esq.,
Coral Gables, FL
        For Plaintiff

Charles E. Lockwood, Esq.,
George Hunter Logan, Esq.,
St. Croix, U.S.V.I.
Blair G. Connelly, Esq.,
Serrin Turner, Esq.,
New York, NY
        For Defendants

                                            ORDER

         UPON CONSIDERATION of Plaintiff Atlantic Basin Refining, Inc.’s (“Plaintiff”)

“Motion to Certify Question for Interlocutory Appeal” (Dkt. No. 255), its accompanying

Memorandum of Law (Dkt. No. 256), and Defendant ArcLight Capital Partners, LLC and

Defendant JP Energy Partners, LP’s1 (collectively, “Defendants”) Opposition thereto (Dkt. No.

258), and for the reasons stated in the accompanying Memorandum Opinion, filed

contemporaneously herewith, it is hereby


1
    JP Energy Partners, LP is now known as American Midstream Partners, LP. (Dkt. No. 258).
  Case: 1:15-cv-00071-WAL-GWC Document #: 264 Filed: 09/13/21 Page 2 of 2




      ORDERED that Plaintiff’s “Motion to Certify Question for Interlocutory Appeal” (Dkt.

No. 255) is DENIED.

      SO ORDERED.

Date: September 13, 2021                        _______/s/________
                                                WILMA A. LEWIS
                                                District Judge




                                           2
